Citation Nr: 1339413	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-21 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spinal condition.  

2.  Entitlement to service connection for a foot condition.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1987 until June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.

In deciding this appeal, the Board has reviewed the Veteran's electronic (Virtual VA) file, in addition to his physical claims file.  Virtual VA is a highly secured electronic repository used to store and review every document involved in the claims process.  VA also is in the process of transitioning to an even newer electronic medium, the Veterans Benefits Management System (VBMS).  In this case, there are additional VA treatment records covering treatment from March 2003 to August 2012 in Virtual VA.  There are no additional records in VBMS.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran's June 1986 enlistment examination noted asymptomatic pes planus.  The service treatment records additionally show April 1988 right ankle contusion and August 1988 treatment for sharp right ankle pain.  The VA treatment records further show ongoing treatment for hallux limitus, tyloma, plantar fasciitis, ankle equinus, and interphalangeal joint arthritis.  The September 2009 VA offered a medical opinion against the possibility of any relationship between the Veteran's pes planus and his service, based on the notation for pes planus at entrance into service and the lack of any evidence of aggravation either in service or since service.  

The September 2010 VA examination should have discussed whether this represents the natural progression of the disability.  This opinion further failed to discuss whether the 1988 in-service right ankle problems could have aggravated the pes planus noted at entrance into service.  The Board therefore finds that another VA examination and medical opinion is necessary.  

The service treatment records show treatment in service for pain radiating down the left side of his neck to his upper back, diagnosed as a muscular strain and muscular spasm down the right side of his neck to his back.  The VA treatment records show ongoing treatment for chronic lower back pain, stiff upper back, mild levoscoliosis, disc space narrowing at L3-4 and L4-5, mild degenerative disc disease, multilevel degenerative changes of the lower lumbar spine, retrolisthesis, disc herniation, radiculopathy, and prominent disc protrusion at L5-S1.  

Because there is evidence of in-service back problems, and medical evidence of current diagnoses; such evidence suffices to indicate that the Veteran's back problems may be associated with his active service.  Given the evidence of record, the VA has a duty to provide an examination to determine the etiology of the Veteran's lower back problems.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the record clearly reflects that the Veteran receives VA healthcare.  The most recent private treatment records in the claims file are from August 2012.  The RO/AMC should obtain any outstanding treatment records on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the New York Harbor and Hudson Valley VA Healthcare Systems for any treatment records since August 2012.  The RO/AMC should then obtain and associate the VA treatment records with the claims file.  

2.  After any outstanding VA treatment records have been obtained, schedule the Veteran for a VA orthopedic examination.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies are to be conducted, and any consultations deemed necessary are to be accomplished.  

After reviewing the record and examining the Veteran, the examiner should address the following 

a.  Whether the April 1988 and August 1988 right ankle problems caused the Veteran's pre-service asymptomatic pes planus to increase in severity during his service from August 1987 to June 1991?  If so, was that increase in severity clearly and unmistakably due to the natural progression of the disease? 

b.  For the Veteran's back condition, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any lumbar spinal disorder is related to his August 1988 and January 1989 in-service back problems, or is otherwise related to his military service.  

The examiner must provide a complete rationale for any opinion expressed, based on his or her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so; and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


